Title: From George Washington to Brigadier General William Woodford, 26 September 1777
From: Washington, George
To: Woodford, William



Dear Sir
Camp near Potts Grove [Pa.] 26th Sepr 1777

I have the p⟨lea⟩sure of yours of the 25th but a⟨m⟩ sorry to h⟨e⟩ar that your Wound is so troublesome to you⟨.⟩ I have sent Colo. Biddle up purposely to see the Baggage properly ⟨di⟩sposed of, and I must beg of you to pay as much attention as your health will admit of to the conduct of the Baggage Guard, who will probably be licentious and distressing to the Inhabitants. Make my Compliments to the Marquis and be assured I am Dear Sir Yr most obt Servt

Go: Washington

